Citation Nr: 1332569	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a Non-Hodgkins lymphoma, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a Non-Hodgkins lymphoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1977. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Regional Office (RO) that, in pertinent part, declined to reopen a claim for service connection for Non-Hodgkins lymphoma, on the basis that new and material evidence had not been submitted, and declined to grant service connection for diabetes mellitus type II.

On his April 2010 VA Form 9, the Veteran requested a Board hearing. The Veteran submitted a written request to withdraw the hearing in a September 2011 statement.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2012).

A review of the Virtual VA paperless claims processing system revealed a copy of a brief submitted by the Veteran's representative. 

The issues of entitlement to service connection for a Non-Hodgkins lymphoma and diabetes mellitus type II, to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rating decisions in August 2006 and November 2006 denied service connection for Non-Hodgkins lymphoma; the Veteran was notified of the denial but did not perfect an appeal or submit material evidence within the appeal period.

2.  Evidence submitted since the November 2006 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and triggers VA's duty to assist by obtaining additional governmental records and a medical opinion.


CONCLUSIONS OF LAW

1. The November 2006 rating decision, which denied a claim for entitlement to service connection for Non-Hodgkins lymphoma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  New and material evidence has been received to reopen a claim for service connection for Non-Hodgkins lymphoma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board reopens the Veteran's claim for service connection for a Non Hodgkins lymphoma, to include as related to herbicide exposure.  As such, no discussion of VA's duty to notify and assist is necessary. 

Legal Criteria

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Analysis

In both a June 2006 and a November 2006 rating decision, the RO denied a claim for service connection for Non-Hodgkins lymphoma, on the basis that the evidence did not show that the Veteran had service in Vietnam in order to meet the criteria for presumptive service connection in accordance with the Agent Orange Act of 1991.  The evidence considered at this time consisted of the Veteran's service treatment records (STRs), VA outpatient treatment records, the Veteran's DD 214, responses from the Service Department, and the Veteran's statements regarding handling barrels of agent orange in transit for Vietnam as a Naval boatswain's mate.  The Veteran was notified of those decisions and of his appellate rights by way of letters sent to him on June 9, 2006 and November 8, 2006.  He did not appeal and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the last rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012). 

The Veteran submitted an application to reopen his claim in December 2008.  In a June 2009 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  The evidence considered at this time included the Veteran's service treatment records (STRs), VA outpatient treatment records, private post-service treatment records, the Veteran's DD 214, responses from the Service Department, the Veteran's statements regarding handling barrels of agent orange in transit for Vietnam as a Naval boatswain's mate and that he was assigned to the USS Enterprise, and a typed statement of WESTPAC 1974 deployments indicating, in particular, the deployment of the ship USS Enterprise to Vietnam. The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on June 19, 2009.  The Veteran submitted a timely notice of disagreement in July 2009 and initiated the instant appeal.  Since that time, the Veteran has also submitted copies of his service personnel records which show that he was assigned to the USS Enterprise from July 1974 to March 1976. 

The Veteran's written statements and additional service personnel records showing naval service off shore of Vietnam constitutes new evidence, as it was not previously considered by the RO.  Since the lack of evidence demonstrating that the Veteran served in Vietnam was the basis for the denial of the claim in the last final rating decision, in order to be material, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Veteran's written statements and service personnel records indicate that he possibly may have served in Vietnam during the applicable period contemplated by the Agent Orange Act of 1991 and/or handled cargo, to include barrels of agent orange, that were in transit to Vietnam.  The Board notes that the Veteran is competent to testify as to his duties and whereabouts during his military service as such things are within the realm of first-hand experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible for the purposes of determining whether new and material evidence has been submitted.  In short, the new evidence relates to an unestablished fact.  Hence, it is material.  It also triggers VA's duty to assist by attempting to ascertain whether the Veteran's service aboard the USS Enterprise in 1974 entailed actually stepping foot on land or brown water in Vietnam or handling barrels of agent orange aboard his ship and, if such is verified, providing a medical opinion.  As new and material evidence has been received, the claim is reopened. The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a Non-Hodgkins lymphoma, to include as due to herbicide exposure; the claim is reopened.


REMAND

Having reopened the Veteran's service connection claim for service connection for a Non-Hodgkins lymphoma, to include as due to herbicide exposure, VA has a duty to assist the Veteran in the development of the claim.  Further, the Board finds that remand is also necessary to aid in the development of the Veteran's claim for service connection for diabetes mellitus type II, to include as due to herbicide exposure.  To this effect, the Board finds that the AMC must attempt to obtain verification, to include deck logs and ship manifest records, that Agent Orange was transported aboard the USS Enterprise in 1974 or that personnel entered the country of Vietnam via foot or brown water.  In the event that such occurrence(s) is/are verified, the AMC should provide the Veteran with a VA examination to evaluate the issue of a causal nexus between the Veteran's presumed herbicide exposure and currently diagnosed Non-Hodgkins lymphoma and diabetes mellitus type II.

Although the RO attempted to verify the Veteran's Vietnam service and/or Agent Orange exposure through a request to the Veteran's service organization, such request yielded no records.  The Veteran's service personnel records indicate that he was stationed off the coast of Vietnam aboard the USS Enterprise in 1974 and that his military occupational specialty (MOS) was a service and supply handler.  However, there is no indication as to whether the Veteran's duties included disembarking from the ship via foot or brown water into Vietnam.  There is further no indication whether the USS Enterprise was transporting Agent Orange, or any other herbicide, to Vietnam. 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  As such, attempts should be made to obtain records relating to the deployment of the USS Enterprise (CVAN - 65) during the period of July 1974 to March 1976 to Vietnam in order to determine whether Agent Orange was transported aboard the vessel or that personnel of that vessel entered the country of Vietnam via foot or brown water.

If and only if the Veteran's in-service exposure to herbicides be verified, the Board finds that he should also be afforded a VA examination to address the question of whether his Non-Hodgkins lymphoma and/or diabetes mellitus type II was incurred or aggravated as a result of service.  See McLendon. v. Nicholson, 20 Vet. App. 79   (2006).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. The AMC should take all available steps to determine whether Agent Orange was transported aboard the USS Enterprise from July 1974 to March 1976 and whether personnel of that vessel with the duties assigned to the Veteran would have had reason to enter the country of Vietnam. 

3. After any new evidence has been associated with the claims file and only upon a positive finding that the Veteran is presumed to have been exposed to herbicides, the Veteran should be scheduled with an appropriate in-person examination to determine the etiology and severity of the Veteran's Non-Hodgkins lymphoma. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Non Hodgkins lymphoma had its onset in or is otherwise related to military service.  The Veteran's lay statements should be taken into account. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

4. Only upon a positive finding that the Veteran is presumed to have been exposed to herbicides, the Veteran should also be scheduled with an appropriate in-person examination to determine the etiology and severity of the Veteran's diabetes mellitus type II. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus type II  had its onset in or is otherwise related to military service.  The Veteran's lay statements should be taken into account. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


